Action by guardian to recover damages for personal injuries sustained by an infant through the alleged negligence of defendant. The infant, then seven and a half months old, was being carried downstairs by his mother, a tenant in a building owned by defendant. The mother’s foot caught in a nail that protruded from the third step from the top of the stairway and she fell downstairs and the infant fell over the banister and was injured. Plaintiff received a verdict for $6,000. Defendant appeals from the judgment entered thereon. Plaintiff appeals from the judgment on the ground of inadequacy and also from an order denying his motion to set aside the verdict on the same ground. Judgment and order unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.